DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 has been fully considered by the Examiner. The claimed invention overcomes the cited reference provided. 


Copy of the signed PTO-1449 Form is enclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the Pm, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 /Fritz Alphonse/
Primary Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112